Order                                                             Michigan Supreme Court
                                                                        Lansing, Michigan

  September 23, 2015                                                     Robert P. Young, Jr.,
                                                                                    Chief Justice

  150678-80 & (130)                                                       Stephen J. Markman
                                                                              Mary Beth Kelly
                                                                               Brian K. Zahra
                                                                       Bridget M. McCormack
                                                                             David F. Viviano
  SS Next Friend of Minor LM, DS Next Friend of                          Richard H. Bernstein,
  Minor SD, MJ Next Friend of Minor MS, DC Next                                          Justices
  Friend of Minor LB, TF Next Friend of Minors
  DF, ID, and FC, and LH Next Friend of Minor CM,
               Plaintiffs-Appellants,

  v                                                 SC: 150678-9
                                                    COA: 317071; 317072
                                                    Wayne CC: 12-009231-CZ
  STATE OF MICHIGAN, STATE BOARD OF
  EDUCATION, DEPARTMENT OF
  EDUCATION, and STATE SUPERINTENDENT
  OF PUBLIC INSTRUCTION,
             Defendants-Appellees,
  and
  HIGHLAND PARK SCHOOL DISTRICT,
  HIGHLAND PARK SCHOOL DISTRICT
  EMERGENCY MANAGER, HIGHLAND PARK
  PUBLIC SCHOOL ACADEMY SYSTEM, and
  LEONA GROUP, L.L.C.,
            Defendants.

  _________________________________________/

  SS Next Friend of Minor LM, DS Next Friend of
  Minor SD, MJ Next Friend of Minor MS, DC Next
  Friend of Minor LB, TF Next Friend of Minors
  DF, ID, and FC, and LH Next Friend of Minor CM,
               Plaintiffs-Appellants,

  v                                                 SC: 150680
                                                    COA: 317073
                                                    Wayne CC: 12-009231-CZ
                                                                                                              2


STATE OF MICHIGAN, STATE BOARD OF
EDUCATION, DEPARTMENT OF
EDUCATION, STATE SUPERINTENDENT
OF PUBLIC INSTRUCTION, HIGHLAND PARK
PUBLIC SCHOOL ACADEMY SYSTEM, and
LEONA GROUP, L.L.C.,
           Defendants,
and
HIGHLAND PARK SCHOOL DISTRICT and
HIGHLAND PARK SCHOOL DISTRICT
EMERGENCY MANAGER,
         Defendants-Appellees.

_________________________________________/

       On order of the Court, the motion for leave to file a supplemental brief is
GRANTED. The application for leave to appeal the November 6, 2014 judgment of the
Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 23, 2015
       p0916
                                                                            Clerk